Citation Nr: 1646740	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 19, 1981, to July 27, 1981.

This matter comes to the Board of Veterans' Appeals (Board) from October 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The prior adjudications of the above new and material evidence claim declined to reopen the Veteran's left ankle claim, concluding that new and material evidence had not been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran testified before the undersigned at a Travel Board hearing held in July 2016, the hearing transcript is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left ankle disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 1997 Board decision reopened the Veteran's claim for entitlement to a left ankle disorder and a subsequent unappealed February 2000 Board decision denied entitlement to service connection, finding that there was clear and unmistakable evidence that a left ankle disability pre-existed service and that the disability did not undergo an increase in disability during service.

2.  An unappealed April 2009 Board decision declined to reopen the Veteran's left ankle claim, finding that new and material evidence had not been submitted.  

3.  Evidence received since the April 2009 Board decision raises a reasonable possibility of substantiating the Veteran's left ankle service connection claim.


CONCLUSIONS OF LAW

1.  The April 2009 Board decision that declined to reopen the Veteran's claim for entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the April 2009 Board decision in relation to the Veteran's claim for entitlement to service connection for a left ankle disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran alleges that he has a left ankle disability that pre-existed service and was aggravated during service, as evidenced by surgery during service.  He also has argued, in the alternative, that his left ankle problems began in service.

The Veteran originally filed a claim for entitlement to service connection for a left ankle disability in August 1981, which ultimately was denied and a final decision rendered.  Eventually, a February 1997 Board decision reopened the Veteran's claim for entitlement to service connection for a left ankle disorder and a subsequent unappealed February 2000 Board decision denied entitlement to service connection, finding that there was clear and unmistakable evidence that a left ankle disability pre-existed service and that the disability did not undergo an increase in disability during service.

Thereafter, an April 2009 Board decision declined to reopen the Veteran's left ankle claim, finding that new and material evidence had not been submitted.  The Veteran did not appeal the denial to the Court of Appeals for Veterans Claims or file a request for reconsideration with the Board.  The denial of his claim consequently became final.  See 38 C.F.R. § 20.1000 (2015). 

As a result, the claim of service connection for a left ankle disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a petition to reopen a claim of entitlement to service connection for a left ankle disability was most recently denied in an April 2009 Board decision.  The evidence of record at the time of this decision consisted of the Veteran's service treatment records (STRs), VA and private treatment records, and lay statements from the Veteran.

At the time of the April 2009 Board denial, the records included a July 1980 Report of Medical History prior to entrance that noted normal findings for the lower extremities.  In a contemporaneous Report of Medical History, the Veteran denied a history of orthopedic problems and stated that his only treatment in the previous five years was a medical physical, which he passed.  A July 20, 1981, record from the podiatry clinic noted that the Veteran was healing as expected from a foreign body removal about 18 days previously, although prior records were unavailable.  Sutures were removed and the wound site was wrapped.  The Veteran was discharged about one week later and no examination report from separation is of record.

Following the Veteran's initial claim for entitlement to service connection for a left ankle disability in August 1981, an October 1981 rating decision denied the claim on the basis that a left ankle disorder was not shown by the evidence of record.  In a December 1981 notice of disagreement, the Veteran stated that he injured his left ankle during basic training and as a result he underwent an operation on his ankle while in service.  In July 1983, the Veteran complained of having pain and swelling in his leg ever since he had the operation while in service.  The Veteran also stated that before entering into service, he was hit on his left ankle with a large ashtray.  In August 1983, the Veteran was scheduled for a VA examination and it was noted that he "failed to cooperate," which the Board interpreted in a January 1984 denial of the claim as meaning that he refused to attend the examination.  

In November 1993, the Veteran filed an application to reopen his claim for service connection for a left ankle disorder by stating that he was disabled due to a left ankle injury he sustained while in service.  He further stated that his left ankle was weakened because of the operation he underwent while in service.  In September 1994, the Veteran stated that he had glass in his left ankle before entering service and that he was not physically fit when he entered service.

A June 1995 private medical report showed that the Veteran complained of pain in the left ankle when pressure was applied.  He told the private physician that he hurt the ankle in 1981 when his mother threw a glass ashtray at him and hit his ankle.  The Veteran stated that ever since then he has been experiencing pain.  Following examination, the Veteran was assessed as having subjective pain in the left lower leg.

In January 1996, the Veteran stated that he was involved in an accident two months prior to entering service.  He reported having been hit on the left ankle with a glass ashtray and that portions of glass had entered into his leg.  At the time of the accident, the Veteran was unaware of the glass having entered into his leg.  The Veteran believed that going through basic training with glass in his leg caused problems with his left ankle.  Due to that condition, he stated that he had an operation on his left ankle in 1981 while in basic training.  The Veteran also stated that he was told by a private physician that he would have problems with his ankle all of his life.  In a May 1996 statement, "It all boils down that without a shadow of a doubt that when I enter[ed] the United States Marine Corps in 1981 I was a misfit because of my left ankle.  To simplif[y] this I [should] have never been accepted in the Marine Corps.  I enter[ed] in the USMC with glass in my ankle and the hard - basic training cause[d] the glass to rotate in my ankle."

During a June 1996 personal hearing, the Veteran stated that during basic training his left ankle was swollen, painful when putting his boot on, and swelled when running.  The Veteran reported undergoing a 2 to 3 hour surgery to remove a foreign body in the left ankle.  After surgery his leg was swollen and he suffered from a lot of pain.  He also stated that when walking, his leg sometimes popped and locked on him.  The Veteran also stated that when the glass ashtray struck his foot/ankle he did not realize at that time that a sliver had entered into his foot/ankle.  He denied having any problems with his left ankle when the accident occurred.

During an August 1999 VA examination, the Veteran complained of mild pain in the left anterior ankle and that it was weak and gave out at times.  It was noted that the Veteran had had a glass piece removed from the left ankle.  The report also noted that there were no records pertaining to the actual minor surgery, although the follow-up note from the service treatment records clearly stated that a glass piece had been removed from the left ankle and that it had healed well.  Following examination, the diagnoses were normal left ankle and the removal of superficial glass from the left ankle.  The examiner concluded that the Veteran did not incur any disability to his ankle at any time.  The injury of the small glass foreign body was removed and resulted in a superficial, barely visible scar.  The Veteran did not have any residual disability.  According to the examiner, the injury happened prior to service, and was not aggravated by service.

2003 and 2004 private records included notations of left ankle pain.  

The record also included testimony by the Veteran and two friends before the Board at a video conference hearing in July 2005.  Testimony revealed that the Veteran did not have a left ankle condition prior to entering service.  The Veteran testified that he suffered a left ankle injury when he fell during basic training.  He asserted that he underwent surgery for his left ankle injury during service.  He reported that his left ankle disability prevented him from working and doing household chores and stated that he had to limp in order to walk.  He stated that he was unable to stand for long periods of time.

Again, the Veteran claims he has a left ankle disability that was incurred in service or, in the alternative, pre-existed service and was aggravated therein.  The April 2009 Board decision found that new and material evidence had not been submitted to demonstrate that the Veteran had a left ankle disability that either was incurred in service or pre-existed service and was aggravated therein.  For evidence to be new and material in this matter, it would have to tend to show either of the foregoing.  The Board finds the evidence received since the above decision does so.

Following the April 2009 final Board decision, additional evidence has been added to the record.  In that regard, a January 2009 treatment record noted ongoing left foot and ankle pain for "several years" and included the Veteran's reported that "he was hurt by another Marine in the region above the left ankle anteriorly with some sharp object but he would not know exactly what happened."  The diagnoses included painful left ankle joint and left foot and status-post exploration of the left leg for foreign body.  

An April 2009 statement from the Veteran indicated that he had been told that arthritis of the left ankle had "set in because of the surgery that I had in the United States Marine Corps."

In a December 2013 statement, the Veteran's representative argued that the Veteran's ankle disability (whether it preexisted service or not) was not of such severity to preclude entrance into service and that it was aggravated so severely therein that it necessitated an early discharge.  

During his July 2016 Board hearing, the Veteran stated that during basic training his foot was swollen, he went to sick bay, there was a noted foreign body in the foot, and he underwent 3 hours of surgery to take it out.  The Veteran stated that he had a "huge accident" prior to service where an ashtray had been thrown at him and he got a shard of glass in his ankle.  He claimed that the ankle problems worsened in service due to the rigors of basic training.  The Veteran reported that a Dr. Gadget (sp?) in Marshville, Louisiana had taken x-rays that showed gout and arthritis of the ankle.  He had nightly swelling and pain in the ankle.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the April 2009 statement from the Veteran indicating that he had been told by a physician that he had left ankle arthritis due to his in-service ankle surgery suggests the possibility of a relationship between the Veteran's current left ankle problems and service.  At the very least, again presuming its credibility, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's left ankle claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a left ankle disability on the merits.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left ankle disability is reopened; the appeal is granted to this extent only.


REMAND

Left Ankle Disability

In light of the Veteran's current reports of a left ankle disability diagnosis and a medical provider's suggestion that the disability was due to his in-service surgery, the Board concludes that a VA examination is necessary.  As noted above, the Veteran was last provided a VA examination for the left ankle in August 1999, at which time the examiner concluded that the Veteran did not have a current left ankle disability.

In addition, the Veteran suggested during his July 2016 Board hearing that he had been receiving recent treatment for his left ankle from a Dr. Gadget (sp?) in Marshville, Louisiana.  The Veteran should be contacted in an effort to associate any private medical records from this and any other recent provider.

Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric problems had their onset in service or, in the alternative, that they pre-existed service and were aggravated therein.

An October 2011 Psychological Evaluation included a notation of a history of schizophrenia with at least 7 prior in-patient hospitalizations for treatment.  Records also include a diagnosis of psychosis not otherwise specified.  Records indicate that the Veteran's mother also has a history of schizophrenia.  

A December 2013 statement from the Veteran's representative argued that the Veteran's mental health problems began during service and cited in support the proposition that, "common medical literature indicates schizophrenia, the mental condition the [V]eteran is diagnosed with, generally manifest itself early in life" and that since the Veteran passed his entrance examination he should be presumed to have entered service in sound condition, although the representative argued in the alternative that if the schizophrenia preexisted service that it was aggravated by service.

During his July 2016 Board hearing, the Veteran stated that while in service he had problems with his "mind... Psychologically because they were tough on me."  He also stated that he was hearing voices in his mind at night, which he denied prior to entering service.  The Veteran claimed that he did not report hearing voices while in service because he was afraid that he would not be retained and that he did not seek psychiatric treatment until 1997.  He did note some mental health problems in high school, for which he was placed in special education, but could not recall a specific diagnosis.  He reported a current diagnosis of paranoid schizophrenia.  

In light of the foregoing and given that a VA examination for his psychiatric disorder claim has not been conducted, the Board concludes that a remand for a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he complete and return an Authorization and Consent to Release Information form (VA Form 21-4142) for any additional private treatment records, including those for Dr. Gadget (sp?) from Marshville, Louisiana identified during the July 2016 Board hearing.  The notice letter should also indicate to the Veteran that, in the alternative, he is free to submit the outpatient clinic records directly to VA. 

2.  Schedule the Veteran for a VA examination for his left ankle.  Following a complete review of the electronic claims file, interview of the Veteran, and physical examination (with any indicated diagnostic testing), the examining professional is requested to provide an opinion on the following questions:

(a) Is it clear and unmistakable (i.e. undebatable) that any left ankle disability diagnosed pre-existed active service?  In that regard, the examiner is invited to consider the lay evidence and service treatment records detailing an in-service surgery to remove glass shards from the left ankle, the August 1999 VA examination report finding no current left ankle disability, and the Veteran's lay reports that a medical provider indicated that current left ankle problems were due to his in-service surgery.  Please state upon what facts and medical principles the opinion is based.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left ankle disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination for his claimed psychiatric disorder.  Following a complete review of the electronic claims file, interview of the Veteran, and physical examination (with any indicated diagnostic testing), the examining professional is requested to provide an opinion on the following questions:

(a) Is it clear and unmistakable (i.e. undebatable) that any diagnosed psychiatric disorder pre-existed active service?  In that regard, the examiner's attention is directed to the Veteran's reports of mental health problems prior to entering service.  Please state upon what facts and medical principles the opinion is based.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

(c) For any diagnosed psychiatric disorder found not to have pre-existed service, is it at least as likely as not that such disability was incurred in OR is otherwise related to service?  In that regard, the examiner's attention is directed to the December 2013 statement of the Veteran's representative who argued that schizophrenia was known to initially manifest around the age of the Veteran at the time of his service.

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


